Citation Nr: 0836402	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-02 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial compensable evaluation for 
sinusitis. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel





INTRODUCTION

The veteran served on active duty from March 1979 to March 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC, wherein the RO, in part, granted service 
connection for sinusitis and assigned the disability due to 
this disorder an initial noncompensable evaluation, effective 
April 1, 2004.  The veteran timely appealed the RO's July 
2004 rating action to the Board.  Jurisdiction of the claims 
files currently resides with the Roanoke, Virginia RO. 


FINDING OF FACT

From April 1, 2004, the veteran's sinusitis has been 
primarily manifested by more than six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting; incapacitating episodes of 
sinusitis requiring prolonged treatment with antibiotics, 
surgeries, or evidence of osteomyelitis have not been shown.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, from 
April 1, 2004, the criteria for a disability rating of 30 
percent, but no higher, for sinusitis have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.7, 4.97, Diagnostic Code 6514 
(2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).
       
       Duty to Notify

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.   

This appeal arises from a disagreement with an initial rating 
following the grant of service connection for sinusitis.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from an initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
In that case, the Court required specific notification duties 
in increased evaluation cases, where a worsening had been 
alleged.  The Court stressed the difference between the two 
types of claims, noting that an increased compensation claim 
centers primarily on evaluating the worsening of a disability 
that is already service connected, whereas in an initial 
claim for disability compensation, the evaluation of the 
claim is generally focused on substantiating service 
connection by evidence of an in-service incident, a current 
disability, and a nexus between the two.  Thus, in view of 
the foregoing case precedent, the Board finds that no further 
VCAA notice was required once VA awarded service connection 
for sinusitis in July 2004.  In a November 2005 statement of 
the case, VA informed the veteran of the rating criteria for 
evaluating the disability decided in the decision below. 

In addition, in a March 2006 letter, VA discussed criteria 
for assigning disability rates and effective dates and 
described to her in detail how VA determines disability 
ratings what must be shown for a higher rating.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490-1 (2006).  The veteran has 
been fully apprised of the information and evidence necessary 
to substantiate a claim for a higher rating.  

	Duty to Assist

VA has fully satisfied the duty to assist the appellant with 
her initial evaluation claim decided in the decision below.  
The file contains service medical records, records of post-
service VA and private treatment, and a May 2004 VA 
examination report.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Initial Evaluations Laws and Regulations

       General criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, are expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, such as in the case at bar, 
separate evaluations may be assigned for separate periods of 
time based on the facts found.  In other words, the 
evaluations may be "staged." 
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
See also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).


	Sinusitis-rating criteria

As noted above, by way  of a June 2004 rating action, the RO 
granted service connection for sinusitis, and assigned an 
initial noncompensable evaluation, effective April 1, 2004, 
the date following the veteran's discharge from military 
service.  

The RO has assigned the service-connected sinusitis an 
initial noncompensable rating under Diagnostic Code 6514, the 
code used to evaluated chronic sinusitis.  Under that code, a 
noncompensable evaluation is assigned for sinusitis detected 
by X-ray only.  A 10 percent rating is assigned where the 
symptoms of sinusitis result in one or two incapacitating 
episodes per year, requiring prolonged (four to six weeks) 
antibiotic treatment, or three to six non- incapacitating 
lasting episodes per year of sinusitis characterized by 
headaches, pain, and purulent discharge or crusting.  A 30 
percent rating is assigned where the symptoms of sinusitis 
result in three or more incapacitating episodes per year, 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 50 percent rating is 
assigned following a radical surgery with chronic 
osteomyelitis, or near constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  38 
C.F.R. § 4.97, Diagnostic Code 6514 (2007).

An incapacitating episode of sinusitis is specifically 
defined in the regulations as one requiring bed rest and 
treatment by a physician.  Note, 38 C.F.R. § 4.97, Diagnostic 
Code 6514 (2007).

III.  Analysis

The evidence of record, including service medical records, 
the VA examination report, dated in May 2004, and private 
treatment records, dated from September 2004 to February 
2005, indicate that the veteran's sinuses-related 
symptomatology has increased in severity such that an initial 
30 percent rating is warranted.  In reaching the foregoing 
determination, the Board finds that in resolving the benefit 
of the doubt in the veteran's favor, that the overall 
evidence shows that during and after military service, the 
appellant has continuously sought treatment for her recurrent 
chronic sinusitis, which has been associated with facial pain 
and tenderness, headaches, whitish-colored discharge, and 
drainage into the back of the throat.  Indeed, when evaluated 
by VA in May 2004, the veteran reported having had chronic 
sinusitis since 1992, which required antibiotics.  A 
diagnosis of chronic sinusitis was recorded. 

Subsequent private treatment records, dating from September 
2004 to May 2005, pertinently reflect that the veteran 
continued to experience exacerbations of chronic bilateral 
maxillary sinusitis, which were associated with thick post-
nasal drainage and purulent drainage.  (See, treatment 
reports, prepared by L. F., M. D., dating from September 2004 
to February 2005).  Overall, the Board finds that the 
foregoing evidence suggests that since 1992, the veteran has 
had more than six non- incapacitating episodes per year of 
sinusitis characterized by headaches---that are separate from 
her service-connected migraine headaches--facial pain, 
whitish discharge and post-nasal drainage.  Accordingly, and 
resolving all reasonable doubt in the veteran's favor, the 
Board finds that an initial 30 percent rating is warranted 
for the appellant's service-connected sinusitis from April 1, 
2004.

In making this determination, the Board has resolved every 
reasonable doubt in the veteran's favor.  Although a 30 
percent rating is warranted, the veteran's disability picture 
does not rise to the severity required for a 50 percent 
rating.  To this end, the medical evidence of record is 
devoid of chronic osteomyelitis following a radical surgery, 
or of near constant sinusitis characterized by headaches, 
pain, tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Rather, the veteran's 
history includes no evidence of any sinuses-related surgery.

The Board has considered whether a "staged" rating is 
appropriate. 
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The 
record, however, shows the same level of disability under the 
rating schedule for the period in question.  It does not 
support assigning different percentage disability ratings for 
the service-connected sinusitis since the effective date of 
service connection, April 1, 2004. 

Accordingly, considering all the evidence of record, the 
veteran's disability picture more closely approximates the 
criteria for a 30 percent disability rating; however, because 
her condition has not required repeated surgeries and has not 
resulted in osteomyelitis, a 50 percent rating is not 
warranted.  Therefore, an increased rating of 30 percent, and 
no higher, for service-connected sinusitis is granted, 
effective April 1, 2004, the date following her separation 
from active military service.

IV.  Extraschedular Consideration

There is no showing that the veteran's service-connected 
sinusitis has resulted in so exceptional or unusual of a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1).

In this regard, the Board notes that the veteran's sinusitis 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  .

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a 30 percent rating, and no higher, for 
sinusitis is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


